Name: Commission Regulation (EEC) No 2630/84 of 17 September 1984 amending Regulations (EEC) No 1105/68 and (EEC) No 2793/77 as regards the detailed rules for the granting of aid for skimmed milk for use as animal feed
 Type: Regulation
 Subject Matter: agricultural activity;  agricultural policy;  processed agricultural produce
 Date Published: nan

 No L 249 /8 Official Journal of the European Communities 18 . 9 . 84 COMMISSION REGULATION (EEC) No 2630/84 of 17 September 1984 amending Regulations (EEC) No 1105/68 and (EEC) No 2793/77 as regards the detailed rules for the granting of aid for skimmed milk for use as animal feed Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products , HAS ADOPTED THIS REGULATION : Article 1 Article la of Regulation (EEC) No 1105/68 is hereby amended as follows : 1 . Paragraph 1 is replaced by the following : ' 1 . Skimmed-milk powder as referred to in Article 1 of Regulation (EEC) No 986/68 which complies with the conditions set out in Article 1 (2) and (4) of Commission Regulation (EEC) No 1725/79 (') and which has been subjected to the inspection measures specified in the latter Regula ­ tion , with the exception of buttermilk powder, shall also be eligible for aid where it is sold in liquid form to livestock farmers for use as animal feed . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1 557/84 (2), and in particular Article 10 (3) thereof, Whereas Council Regulation (EEC) No 986/68 ('), as last amended by Regulation (EEC) No 2128 /84 (4), lays down general rules relating to the granting of aid in respect of skimmed milk and skimmed-milk powder for use as feed ; Whereas Commission Regulation (EEC) No 1 105/68 C), as last amended by Regulation (EEC) No 1526/84 (6) lays down detailed rules for the granting of aid for liquid skimmed milk for use in the feeding of calves ; Whereas Commission Regulation (EEC) No 2793/77 C), as last amended by Regulation (EEC) No 2076/84 (K), lays down detailed implementing rules for granting special aid for liquid skimmed milk for use as feed for animals other than young calves ; Whereas the two last-mentioned Regulations make provision for the granting of aid for skimmed-milk powder reconstituted in liquid form with the excep ­ tion of skimmed-milk powder from public stocks ; whereas the situation on the skimmed-milk powder and liquid skimmed-milk market is such as to justify the removal of this exception and an increase in the relative quantity of reconstituted skimmed-milk powder for which aid is granted ; Whereas Article la (5) of Regulation (EEC) No 1105/68 and Article 1 ( 1 ) (b) of Regulation (EEC) No 2793/77 should be clarified as regards the undertaking to be given by dairies ; (') OJ No L 199 , 7 . 8 . 1979 , p. 1 .' 2 . In paragraph 2, ' 20 % ' is replaced by '40 % '. 3 . In paragraph 5 , the first indent is replaced by the following : '  may not sell skimmed-milk powder to an inter ­ vention agency during the period in which the operations referred to in paragraph 1 are in progress or for a period of four weeks following the completion of the said operations,'. Article 2 Article 1 ( 1 ) of Regulation (EEC) No 2793/77 is hereby replaced by the following : ' 1 . Special aid shall be granted :') OJ No L 148 , 28 . 6 . 1968 , p. 13 .') OJ No L 150 , 6 . 6 . 1984, p. 6 . *) OJ No L 169 , 18 . 7 . 1968 , p. 4 . 4 ) OJ No L 196 , 26 . 7 . 1984, p. 6 . ') OJ No L 1 84 , 29 . 7 . 1968 , p. 24 . * ¢) Of No L 145, 31 . 5 . 1984, p. 70 . ") OJ No L 321 , 16 . 12 . 1977, p. 30 . ") OJ No L 192 . 20 . 7 . 1984 , p. 8 .  for skimmed milk as referred to in Article 2 ( 1 ) (a) and (b) of Regulation (EEC) No 986/68 if it is used as feed for animals other than young calves, 18 . 9 . 84 Official Journal of the European Communities No L 249/9 (b) any dairy which makes use of this possibi ­ lity does not sell skimmed-milk powder to an intervention agency during the period in which the operations referred to in this indent are in progress or for a period of four weeks following the completion of the said operations and, before commencing operations, informs the inspection agency of their starting date .  for skimmed-milk powder as referred to in Article 1 of Regulation (EEC) No 986/68 which complies with the conditions set out in Article 1 (2) and (4) of Commission Regulation (EEC) No 1725/79 (') and which has been subjected to the inspection measures specified in the latter Regulation , with the exception of buttermilk powder, where it is sold in liquid form for use as feed for animals other than young calves, on condition that : (a ) the quantities of milk thus obtained do not exceed 40 % of the quantity of skimmed milk, as referred to in the first indent, which is sold to livestock farmers by the dairy in question during the previous calendar year, and (') OJ No L 199, 7 . 8 . 1979 , p. 1 .' Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 17 September 1984. For the Commission Poul DALSAGER Member of the Commission